AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty_ Case (Modified)                                                                            Page I of!



                                          UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After November I, 1987)
                                          V.

                     Edgar Manuel Lopez-Acevez                                             Case Number: 19CR4140-RBM

                                                                                           James Johnson
                                                                                           Defendant's Attorney


REGISTRATION NO. 89431298
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                 ------=-------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                       Count Number{s)
8: 1325(a)(l)                        IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                    1
                                     (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                                     -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                _

                                 •        TIME SERVED                                  ~                I                      days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, October 22, 2019
                                                                                   Date of Imposition of Sentence
                     .'"', \

    .
Received
                 ,
                     .\\ ,\'\hl'.~JI·vi','~\'✓\' , ·11\Jl
                     '\\·
                                 ii:;\'
                                                     ,.J .1,_,_ ED
                                                   "t,/ 'I
                                                    \ \ ·.
                                                             '.    ..

              DUSM
                                                                                   HOlfORABLE RUTH B~UDEZ MONTENEGRO
                                                                  OCT 2 2 2019     UNifED STATES MAGISTRATE JUDGE

Clerk's Office Copy\ e-ouiCd_.                                                c;,{,;:~~eeLOffice»:«Case  Yearn-«Case- Type»-«Case- No - »
                     o
                     BY
                               ':: ~)'
                           ": ,, .. _, --
                                          .    ,       ____        :
                                                                   10 ~ ~ :

                                                                        -
                                                                                  .JEPUTY              -
